Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Altair Nanotechnologies Inc. (the “Company”) on Form 10-K for the fiscal year ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Stephen B. Huang, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (c) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (d) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Stephen B. Huang Stephen B. Huang Chief Financial Officer April 1, 2013
